 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       MONRELL D. MURPHY,                                         Case No. 1:20-cv-01300-DAD-SAB-HC

12                        Petitioner,                               FINDINGS AND RECOMMENDATION
                                                                    RECOMMENDING DENIAL OF PETITION
13               v.                                                 FOR WRIT OF HABEAS CORPUS

14       RALPH DIAZ,

15                        Respondent.

16

17              Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19                                                             I.

20                                                   BACKGROUND

21              Petitioner currently is in the custody of the California Department of Corrections and

22 Rehabilitation (“CDCR”) at the California Correctional Institute, serving an eight-year sentence
                                                                     1
23 after being convicted of two counts of robbery. (ECF No. 1 at 1).

24              The events at issue in the petition occurred at Mule Creek State Prison. (ECF No. 19 at

25 48). On March 15, 2019, Inmate Treadwell arrived from Receiving and Release (“R&R”) and

26 was assigned to a cell occupied by Petitioner. Upon arrival to the assigned cell, Treadwell was
27 informed by Petitioner that Petitioner would not take a cell mate and the door was immediately

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
 1 closed. Officer P. Betinis informed Petitioner that he and Treadwell were compatible to be

 2 housed together. Petitioner refused to speak any further regarding the matter and sat on his bunk.

 3 Betinis then spent approximately fifteen minutes to rehouse Treadwell. Betinis informed

 4 Petitioner that his refusal to accept a cell mate caused delay in the performance of Betinis’s

 5 normal duties and that Petitioner would be receiving disciplinary action if Petitioner did not

 6 comply. In response, Petitioner stated, “Ok.” (ECF No. 19 at 53).

 7            Petitioner was charged with refusing to accept assigned housing/delaying a peace officer

 8 in Rules Violation Report (“RVR”) Log No. 6688749, and a disciplinary hearing was held on

 9 May 2, 2019. (ECF No. 19 at 48). Petitioner pleaded not guilty and stated, “I never refused

10 housing.” (Id. at 52). Petitioner requested to call J. Doman, a psychologist, as a witness. The

11 Senior Hearing Officer (“SHO”) denied Petitioner’s request to call J. Doman. (Id. at 51–52). The

12 SHO found Petitioner guilty. Petitioner was assessed a penalty of, inter alia, the loss of ninety

13 days of credit. (Id. at 53).

14            After administratively appealing the decision, Petitioner filed a petition for writ of habeas

15 corpus in the Sacramento County Superior Court, which denied the petition on January 28, 2020.

16 (ECF No. 1 at 6; ECF No. 19 at 60–87). Thereafter, Petitioner filed a habeas petition in the

17 California Supreme Court, which denied the petition on April 15, 2020. (ECF No. 1 at 6; ECF

18 No. 19 at 9–58).

19            On September 3, 2020, Petitioner filed the instant federal petition for writ of habeas

20 corpus. (ECF No. 1). In the petition, Petitioner asserts a violation of due process because he was

21 denied the right to call J. Doman as a witness. (Id. at 5). Respondent filed an answer, and

22 Petitioner filed a traverse.2 (ECF Nos. 19, 20).

23 ///

24   2
       The Court notes that in the introduction of the traverse, Petitioner identifies the correct RVR. (ECF No. 20 at 1).
     However, the argument portion of the traverse discusses issues and claims not raised in the original petition. (Id. at
25   2–3). Petitioner currently has another habeas petition pending in Murphy v. Diaz, No. 2:20-cv-01013-TLN-CKD in
     the Sacramento Division of the United States District Court for the Eastern District of California. See United States
26   v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (a court may take judicial notice of its own records in other cases). The
     traverse filed in the Sacramento case contains arguments pertinent to the claims raised in the instant habeas
27   proceeding. Reply at 2–3, Murphy, No. 2:20-cv-01013-TLN-CKD (E.D. Cal. Feb. 22, 2021), ECF No. 20. In the
     interest of justice, the Court has considered both the traverse filed in this proceeding and the one filed in the
28   Sacramento case.


                                                               2
 1                                                  II.

 2                                     STANDARD OF REVIEW

 3          Relief by way of a petition for writ of habeas corpus extends to a person in custody

 4 pursuant to the judgment of a state court if the custody is in violation of the Constitution or laws

 5 or treaties of the United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor,

 6 529 U.S. 362, 375 (2000). Petitioner asserts that he suffered violations of his rights as guaranteed

 7 by the U.S. Constitution. Petitioner is currently confined at California Correctional Institute,

 8 which is located within the Eastern District of California. 28 U.S.C. § 2241(d).

 9          On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act

10 of 1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its

11 enactment. Lindh v. Murphy, 521 U.S. 320 (1997); Jeffries v. Wood, 114 F.3d 1484, 1499 (9th

12 Cir. 1997) (en banc). The instant petition was filed after the enactment of AEDPA and is

13 therefore governed by its provisions.

14          Under AEDPA, relitigation of any claim adjudicated on the merits in state court is barred

15 unless a petitioner can show that the state court’s adjudication of his claim:

16                 (1) resulted in a decision that was contrary to, or involved an
                   unreasonable application of, clearly established Federal law, as
17                 determined by the Supreme Court of the United States; or
18                 (2) resulted in a decision that was based on an unreasonable
                   determination of the facts in light of the evidence presented in the
19                 State court proceeding.
20 28 U.S.C. § 2254(d); Harrington v. Richter, 562 U.S. 86, 97–98 (2011); Lockyer v. Andrade, 538

21 U.S. 63, 70–71 (2003); Williams, 529 U.S. at 413.

22          As a threshold matter, this Court must “first decide what constitutes ‘clearly established

23 Federal law, as determined by the Supreme Court of the United States.’” Lockyer, 538 U.S. at 71

24 (quoting 28 U.S.C. § 2254(d)(1)). In ascertaining what is “clearly established Federal law,” this

25 Court must look to the “holdings, as opposed to the dicta, of [the Supreme Court’s] decisions as

26 of the time of the relevant state-court decision.” Williams, 529 U.S. at 412. “In other words,
27 ‘clearly established Federal law’ under § 2254(d)(1) is the governing legal principle or principles

28 set forth by the Supreme Court at the time the state court renders its decision.” Id. In addition,


                                                     3
 1 the Supreme Court decision must “‘squarely address [] the issue in th[e] case’ or establish a legal

 2 principle that ‘clearly extend[s]’ to a new context to the extent required by the Supreme Court in

 3 . . . recent decisions”; otherwise, there is no clearly established Federal law for purposes of

 4 review under AEDPA. Moses v. Payne, 555 F.3d 742, 754 (9th Cir. 2009) (quoting Wright v.

 5 Van Patten, 552 U.S. 120, 125 (2008)); Panetti v. Quarterman, 551 U.S. 930 (2007); Carey v.

 6 Musladin, 549 U.S. 70 (2006). If no clearly established Federal law exists, the inquiry is at an

 7 end and the Court must defer to the state court’s decision. Musladin, 549 U.S. 70; Wright, 552

 8 U.S. at 126; Moses, 555 F.3d at 760.

 9          If the Court determines there is governing clearly established Federal law, the Court must

10 then consider whether the state court’s decision was “contrary to, or involved an unreasonable

11 application of, [the] clearly established Federal law.” Lockyer, 538 U.S. at 72 (quoting 28 U.S.C.

12 § 2254(d)(1)). “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the

13 state court arrives at a conclusion opposite to that reached by [the Supreme] Court on a question

14 of law or if the state court decides a case differently than [the] Court has on a set of materially

15 indistinguishable facts.” Williams, 529 U.S. at 412–13; see also Lockyer, 538 U.S. at 72. “The

16 word ‘contrary’ is commonly understood to mean ‘diametrically different,’ ‘opposite in character

17 or nature,’ or ‘mutually opposed.’” Williams, 529 U.S. at 405 (quoting Webster’s Third New

18 International Dictionary 495 (1976)). “A state-court decision will certainly be contrary to

19 [Supreme Court] clearly established precedent if the state court applies a rule that contradicts the
20 governing law set forth in [Supreme Court] cases.” Id. If the state court decision is “contrary to”

21 clearly established Supreme Court precedent, the state decision is reviewed under the pre-

22 AEDPA de novo standard. Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008) (en banc).

23          “Under the ‘reasonable application clause,’ a federal habeas court may grant the writ if

24 the state court identifies the correct governing legal principle from [the] Court’s decisions but

25 unreasonably applies that principle to the facts of the prisoner’s case.” Williams, 529 U.S. at 413.

26 “[A] federal court may not issue the writ simply because the court concludes in its independent
27 judgment that the relevant state court decision applied clearly established federal law erroneously

28 or incorrectly. Rather, that application must also be unreasonable.” Id. at 411; see also Lockyer,


                                                     4
 1 538 U.S. at 75–76. The writ may issue only “where there is no possibility fair minded jurists

 2 could disagree that the state court’s decision conflicts with [the Supreme Court’s] precedents.”

 3 Richter, 562 U.S. at 102. In other words, so long as fair minded jurists could disagree on the

 4 correctness of the state court’s decision, the decision cannot be considered unreasonable. Id. If

 5 the Court determines that the state court decision is objectively unreasonable, and the error is not

 6 structural, habeas relief is nonetheless unavailable unless the error had a substantial and injurious

 7 effect on the verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).

 8          The Court looks to the last reasoned state court decision as the basis for the state court

 9 judgment. Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018); Stanley v. Cullen, 633 F.3d 852, 859

10 (9th Cir. 2011). If the last reasoned state court decision adopts or substantially incorporates the

11 reasoning from a previous state court decision, this Court may consider both decisions to

12 ascertain the reasoning of the last decision. Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir.

13 2007) (en banc). “When a federal claim has been presented to a state court and the state court has

14 denied relief, it may be presumed that the state court adjudicated the claim on the merits in the

15 absence of any indication or state-law procedural principles to the contrary.” Richter, 562 U.S. at

16 99. This presumption may be overcome by a showing “there is reason to think some other

17 explanation for the state court’s decision is more likely.” Id. at 99–100 (citing Ylst v.

18 Nunnemaker, 501 U.S. 797, 803 (1991)).

19          Where the state courts reach a decision on the merits but there is no reasoned decision, a

20 federal habeas court independently reviews the record to determine whether habeas corpus relief

21 is available under § 2254(d). Stanley, 633 F.3d at 860; Himes v. Thompson, 336 F.3d 848, 853

22 (9th Cir. 2003). “Independent review of the record is not de novo review of the constitutional

23 issue, but rather, the only method by which we can determine whether a silent state court

24 decision is objectively unreasonable.” Himes, 336 F.3d at 853. While the federal court cannot

25 analyze just what the state court did when it issued a summary denial, the federal court must

26 review the state court record to determine whether there was any “reasonable basis for the state
27 court to deny relief.” Richter, 562 U.S. at 98. This Court “must determine what arguments or

28 theories . . . could have supported, the state court’s decision; and then it must ask whether it is


                                                     5
 1 possible fairminded jurists could disagree that those arguments or theories are inconsistent with

 2 the holding in a prior decision of [the Supreme] Court.” Id. at 102.

 3                                                  III.

 4                                       REVIEW OF CLAIM

 5          In his sole claim for relief, Petitioner asserts a violation of due process because he was

 6 denied the right to call J. Doman as a witness at Petitioner’s disciplinary hearing. (ECF No. 1 at

 7 5). Respondent argues that relief is not warranted because Petitioner “fails to establish that the

 8 state court decisions denying his claim are contrary to, or involved an unreasonable application

 9 of, clearly established federal law as determined by the United States Supreme Court, or were

10 cased on an unreasonable determination of the facts.” (ECF No. 19 at 4).

11          Petitioner’s claim was raised in his state habeas petition filed in the Sacramento County

12 Superior Court, which denied the claim in a reasoned opinion. (ECF No. 19 at 62, 84–87). The

13 claim was also raised in Petitioner’s state habeas petition filed in the California Supreme Court,

14 which summarily denied the petition. (ECF No. 19 at 11; ECF No. 1 at 7). As federal courts

15 review the last reasoned state court opinion, the Court will “look through” the California

16 Supreme Court’s summary denial and examine the decision of the California Court of Appeal.

17 See Wilson, 138 S. Ct at 1192.

18          In denying Petitioner’s due process claim, the Sacramento County Superior Court stated:

19          In the summary of the disciplinary hearing results it is stated the Senior Hearing
            Officer (“SHO”) denied petitioner’s witness request because the witness had no
20          relevant information. The SHO stated the witness was not present at the time of
            the incident; therefore, he could not provide factual evidence to confirm or refute
21          whether petitioner refused housing on the day of the incident. Petitioner maintains
            his defense centered on evidence of his mental disorder, Post-Traumatic Stress
22          Disorder (“PTSD”), and he intended to rely on this evidence to explain his
            behavior. Although not permitted to call Dornan as a witness, a Mental Health
23          Assessment by Dornan was submitted. The assessment indicated petitioner’s
            mental illness did not play a role in his alleged actions on the day of the offense.
24          Doman went on to state “although he is being treated for the disorder (PTSD),
            there is no indication that his symptoms would have prevented him from
25          complying with officers or talking to officers about the issue prior to refusing a
            cellmate.” The report was reviewed at the time of the hearing. Petitioner was
26          found guilty and assessed 90 days custody credits. Petitioner filed appropriate
            administrative appeals. His appeals were denied.
27
            ...
28


                                                     6
 1                b. Right to Call Witnesses

 2         A defendant’s due process right to call witnesses at a disciplinary hearing was
           recognized in Wolff v. McDonnell (1974) 418 U.S. 539. The court held that an
 3         “inmate facing disciplinary proceedings should be allowed to call witnesses and
           present documentary evidence in his defense when permitting him to do so will
 4         not be unduly hazardous to institutional safety or correctional goals.” (Id. at 566.)
           Eleven years later, the Supreme Court again addressed a prisoner’s rights at a
 5         disciplinary hearing in Superintendent, Massachusetts Correctional Institution v.
           Hill, supra, 472 U.S. 445 (Hill).
 6
           In Hill, the court reaffirmed that where a disciplinary hearing may result in the
 7         loss of good time credits the inmate must receive an opportunity, “when
           consistent with institutional safety and correctional goals, to call witnesses and
 8         present documentary evidence in his defense . . . .” ( Id. at 454.) The court,
           however, also recognized “the requirements of due process are flexible and
 9         depend on a balancing of the interests affected by the relevant government
           action.” (Id.) So, although an inmate has a strong interest in assuring that the loss
10         of credits is not imposed arbitrarily, “this interest [] must be accommodated in the
           distinctive setting of a prison, where disciplinary proceedings” take place in a
11         closed, tightly controlled environment peopled by those who have chosen to
           violate the criminal law and who have been lawfully incarcerated for doing so.’
12         [Citation.] Consequently, in identifying the safeguards required by due process,
           the Court has recognized the legitimate institutional needs of assuring the safety
13         of inmates and prisoners, avoiding burdensome administrative requirements that
           might be susceptible to manipulation, and preserving the disciplinary process as a
14         means of rehabilitation. [Citations.]” (Id. at 454–455.)

15         IV. Discussion

16         The Court finds the SHO properly denied petitioner’s request for Doman to
           testify. It is important to start by noting there is no indication in the petition or
17         supporting documents that Doman would have been a “friendly” witness. In other
           words, it does not appear Doman would have added any testimony that would
18         have undermined the finding of the SHO. Further, Doman’s opinion regarding the
           impact of petitioner’s mental disorder on his behavior was documented and
19         considered by the SHO. It is also important that Doman’s testimony, as pointed
           out by the SHO, would not have gone to what happened on the date of the
20         incident, but rather why it happened. Given that a mental disorder is not a defense
           to the allegation in the RVR, evidence of petitioner’s PTSD would not have been
21         relevant to the hearing.

22         The Court finds petitioner’s due process rights were not violated by the denial of
           his request for Doman as a witness. This finding is supported by the Supreme
23         Court’s guidance that the due process clause does not place on prison officials
           unnecessarily burdensome administrative requirements, such as allowing
24         witnesses at a disciplinary hearing that did not observe the conduct in question.

25 (ECF No. 19 at 84–87).

26         “When protected interests are implicated, the right to some kind of prior hearing is

27 paramount . . . .” Neal v. Shimoda, 131 F.3d 818, 830 (9th Cir. 1997) (quoting Board of Regents

28 of State Colleges v. Roth, 408 U.S. 564, 569–70 (1972)). However, “[p]rison disciplinary


                                                    7
 1 proceedings are not part of a criminal prosecution, and the full panoply of rights due a defendant

 2 in such proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). With

 3 respect to prison disciplinary proceedings, the minimum procedural requirements that must be

 4 met are: (1) written notice of the charges; (2) at least 24 hours between the time the prisoner

 5 receives written notice and the time of the hearing, so that the prisoner may prepare his defense;

 6 (3) a written statement by the fact finders of the evidence they rely on and reasons for taking

 7 disciplinary action; (4) the right of the prisoner to call witnesses in his defense, when permitting

 8 him to do so would not be unduly hazardous to institutional safety or correctional goals; and (5)

 9 assistance to the prisoner where the prisoner is illiterate or the issues presented are legally

10 complex. Id. at 563–71. As long as the five minimum Wolff requirements are met, due process

11 has been satisfied. Walker v. Sumner, 14 F.3d 1415, 1420 (9th Cir. 1994), abrogated on other

12 grounds by Sandin v. Connor, 515 U.S. 472 (1995). In addition, “some evidence” must support

13 the decision of the hearing officer, Superintendent v. Hill, 472 U.S. 445, 455 (1985), and the

14 evidence must have some indicia of reliability, Cato v. Rushen, 824 F.2d 703, 705 (9th Cir.

15 1987). The “some evidence” standard is not particularly stringent, and the relevant inquiry is

16 whether “there is any evidence in the record that could support the conclusion reached . . . .”

17 Hill, 472 U.S. at 455–56.

18          Regarding witnesses in a prison disciplinary hearing, the Supreme Court has stated:

19          Prison officials must have the necessary discretion to keep the hearing within
            reasonable limits and to refuse to call witnesses that may create a risk of reprisal
20          or undermine authority . . . . Although we do not prescribe it, it would be useful
            for the [prison officials] to state [their] reasons for refusing to call a witness,
21          whether it be for irrelevance, lack of necessity, or the hazards presented in
            individual cases.
22

23 Wolff, 418 U.S. at 566 (emphasis added). Thus, Wolff recognized that a request for witnesses

24 may be properly denied when the anticipated testimony is not relevant or necessary to the matter

25 in controversy. See Sandin v. Conner, 515 U.S. 472, 491 (1995) (Ginsburg, J., dissenting) (“[A]

26 call for witnesses is properly refused when the projected testimony is not relevant to the matter in
27 controversy.”); Davis v. Penzone, 795 F. App’x 1008, 1009 (9th Cir. 2020).

28 ///


                                                     8
 1          Here, Petitioner requested to call J. Doman as a witness to testify regarding Petitioner’s

 2 mental health as a defense to the charge. (ECF No. 1 at 5; ECF No. 19 at 51). In denying

 3 Petitioner’s request, the SHO wrote:

 4          The SHO determines that the witness has no relevant information because the
            witness was not there at the time of the incident. The witness completed the RVR
 5          Mental Health Assessment and could not provide factual evidence to confirm or
            refute whether the subject refused housing on the day of the incident.
 6

 7 (ECF No. 19 at 52).

 8          The state court reasonably determined that Doman’s testimony would be unnecessary and

 9 cumulative given that Doman’s opinion regarding the impact of Petitioner’s mental health on

10 Petitioner’s behavior was documented in the RVR Mental Health Assessment, which was

11 considered by the SHO. The state court also reasonably determined that Doman could not

12 provide relevant testimony regarding what occurred at the time of the incident given that Doman

13 was not present. Based on the foregoing, the state court’s denial of relief was not contrary to, or

14 an unreasonable application of, clearly established federal law, nor was it based on an

15 unreasonable determination of fact. The state court’s decision was not “so lacking in justification

16 that there was an error well understood and comprehended in existing law beyond any possibility

17 for fairminded disagreement.” Richter, 562 U.S. at 103. Accordingly, Petitioner is not entitled to

18 habeas relief, and the petition should be denied.

19                                                 IV.

20                                      RECOMMENDATION

21          Based on the foregoing, the undersigned HEREBY RECOMMENDS that the petition for

22 writ of habeas corpus be DENIED.

23          This Findings and Recommendation is submitted to the assigned United States District

24 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

25 Rules of Practice for the United States District Court, Eastern District of California. Within

26 THIRTY (30) days after service of the Findings and Recommendation, any party may file
27 written objections with the court and serve a copy on all parties. Such a document should be

28 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the


                                                       9
 1 objections shall be served and filed within fourteen (14) days after service of the objections. The

 2 assigned District Judge will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C.

 3 § 636(b)(1)(C). The parties are advised that failure to file objections within the specified time

 4 may waive the right to appeal the District Court’s order. Wilkerson v. Wheeler, 772 F.3d 834,

 5 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 6
     IT IS SO ORDERED.
 7

 8 Dated:     May 19, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   10
